DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claim 7-12 in the reply filed on December 21, 2021 is acknowledged. Claims 13-15 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 7-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyamoto et al (US 2008/0221062) with Smith et al (Rheumatol. Int., 1987) to support inherency.
Miyamoto discloses the preparation of a hyaluronic acid (HA) derivative comprising a covalently attached with a spacer to an anti-inflammatory drug. See abstract. The reference teaches various spacers, including amino acids. See paragraph [0071]. The reference exemplifies diclofenac-propylene-HA with 4.3 to 18.2% substitution, wherein the HA has molecular weight of 800 kDa. See Examples 19, 35 and 36. This product is administered to rats via intra-articular injection. See Example 45. In so doing, the product is contacted with HA-producing cells, such as synovial cells. The reference is silent regarding an increase in HA production by the cells. 
The product administered has the structural limitations required, and it is administered in a manner that accomplishes the step of the method. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. Furthermore, in applying the product as required, the same outcome would necessarily be accomplished. Moreover, Smith teaches that the application of exogenous HA to synovial cells results in the stimulation of HA synthesis. See abstract. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,675,354 further in view of Miyamoto et al (US 2008/0221062). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Reference claim 5 is drawn to the intra-articular injection of a product comprising a conjugate of HA and diclofenac wherein the diclofenac is covalently conjugated to the HA via an alkylene linker. The purpose of the method is to treat arthritis. The injection puts the HA conjugate in contact with synovial cells, thereby accomplishing the step of the instant method. 
The reference claim is silent regarding the degree of substitution and the molecular weight of the HA in the product. As discussed above, Miyamoto establishes that a product having molecular weight of 800 kDa with a degree of substitution in the recited range is suitable for this purpose. It would have been obvious to one having ordinary skill in the art at the time the application was filed to select the Miyamoto product for this purpose and arrive at the instant method. The reference is silent regarding the promotion of HA synthesis, but in carrying out the step of the method with the product suggested by Miyamoto, this would inherently be accomplished as discussed above.  

Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,835,554. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 11 is rejected further in view of Miyamoto et al (US 2008/0221062).
Reference claim 5 is drawn to the injection to a joint of a product comprising a conjugate of HA and diclofenac wherein the diclofenac is covalently conjugated to the HA via an ethylene 
The reference claim is silent regarding the molecular weight of the HA in the product. As discussed above, Miyamoto establishes that a product having molecular weight of 800 kDa with a degree of substitution in the recited range is suitable for this purpose. It would have been obvious to one having ordinary skill in the art at the time the application was filed to select the Miyamoto product for this purpose and arrive at the instant method. The reference is silent regarding the promotion of HA synthesis, but in carrying out the reference method following the suggestion of Miyamoto, the step of the method and the promotion of HA synthesis would inherently be accomplished as discussed above.

Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,925,839 further in view of Miyamoto et al (US 2008/0221062). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 13 is drawn to the injection of a product comprising a conjugate of HA and diclofenac wherein the diclofenac is covalently conjugated to the HA via an alkylene linker. The purpose of the method is to treat osteoarthritis.
The reference claim is silent regarding the degree of substitution and molecular weight of the HA in the product and the mode of injection. As discussed above, Miyamoto establishes that an intra-articular injection product having molecular weight of 800 kDa with a degree of substitution in the recited range is suitable for the treatment of osteoarthritis. It would have been obvious to one having ordinary skill in the art at the time the application was filed to select the .

Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,229,666. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 11 is rejected further in view of Miyamoto et al (US 2008/0221062).
Reference claim 3 is drawn to the injection to a joint of a product comprising a conjugate of HA and diclofenac wherein the diclofenac is covalently conjugated to the HA via an ethylene linker. The purpose of the method is to treat osteoarthritis. The injection puts the HA conjugate in contact with synovial cells. 
The reference claim is silent regarding the molecular weight of the HA in the product. As discussed above, Miyamoto establishes that a product having molecular weight of 800 kDa with a degree of substitution in the recited range is suitable for this purpose. It would have been obvious to one having ordinary skill in the art at the time the application was filed to select the Miyamoto product for this purpose and arrive at the instant method as discussed above.





Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623